DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2011/0300691), hereinafter Sakamoto.
Regarding claims 1, 5, and 9, Sakamoto discloses a laser light irradiation device and method of using such for irradiating an object (1) with predetermined thickness with laser light (L) (Fig. 22) comprising: (a) a laser light source (202) configured to generate laser light (L) (par. 0111; Fig. 22); 
(b) a spatial light modulator (203) (par. 0113-0114) comprising a liquid crystal layer (interpreted as an equivalent to the claimed “display” in view of par. 0098 of applicant’s published specification) (par. 0113-0114, compare applicant’s Fig. 14 with Sakamoto, Fig. 23) configured to show a pattern, the spatial light modulator configured to cause the laser light (L) generated by the light source (202) to enter the display unit (Fig. 23) and modulate the laser light according to the phase pattern, and emit laser light from the display unit (par. 0113-0114, 0127, Figs. 22-24); 
(c) an objective lens (204) configured to condense (condenser optical system) the laser light emitted from the spatial light modulator at an object (Fig. 22, par. 0111, 0123-0124);

(e) a reflected light detector (211) (surface observation unit) configured to detect reflected light of the laser light reflected from the object and an opposite surface opposite to a laser light entrance surface (Fig. 22; par. 0125-0127)*see below for more explanation; 
(f) a controller (250) (par. 0128) configured to control at least the phase pattern to be displayed on the display unit (par. 0129);
when the reflected light detector detects the reflected light (par. 0127), the controller displays on the display unit a “reflected light aberration correction pattern” (par. 0144-0153) which is the phase pattern correcting aberration generated in the event where the “laser path” is twice the predetermined thickness (as discussed below).  
The “surface observation unit” (211) detects a light (VL2) “reflected by the front face of the object” but the converging point (P) is within the object as shown in Fig. 22. As such, the ordinary artisan would have recognized that the light being transmitted from the front face (3) of the object would inherently be dependent upon the light traveling through the object (to and from the converging point P) (par. 0125-0128). There is also an AF Unit (212) which detects a light (LB2) which is reflected by the front face of the object without traveling to the converging point (P) (par. 0127). As shown in Fig. 22, the same light also is reflected to display (spatial light modulator 203), which can modulate and emit a beam as to irradiate the object (par. 0125-0128).  
Furthermore, with respect to the “twice the predetermined thickness,” as is shown in Fig. 2, Sakamoto’s laser forms a “modified region” (par. 0055; Fig. 2) along a line to a converging point (P) within the object (1). As is explained in par. 0163, Sakamoto describes forming on the 
It is noted for the record that for the apparatus claim (claim 1), the material worked upon is not considered limiting to the claim (MPEP 2115), but this same limitation is limiting in method claim 9 incorporating the same limitations, as the method (claim 9) does require this to occur. However, the prior art still reads upon this limitation as drafted. 
Sakamoto further discloses (claims 5 and 9) (a) a first step of displaying on the display unit a reflected light correction pattern which is the phase pattern correcting aberration (Figs. 26-27 and par. 0152-0153, 0158, where par. 0137 explains that these embodiments are combined as to produce the phase pattern correction) and is generated beforehand; (b) a second step of generating the laser light to detect the reflected light position (par. 0125-0127); and (c) a third step of offsetting a reference position based on a detection result (par. 0127-0128).
Sakamoto does not explicitly disclose as in claims 1 and 9, that the converging point (P) is located at the bottom of the object (1) as to cause the reflected light detector to detect a light reflecting from the bottom surface of the object (thus being twice the predetermined thickness). 
*With respect to the reflected light detector and twice the predetermined thickness, Fig. 22 of Sakamoto shows converging point (P) which is not on the top surface (3) of the object but is somewhere incident within the object (1), and in Fig. 27, the modified region (SD1) at the rear face (21) of the object, the converging point (P) is not shown but would be implied to be at the location of SD1 (par. 0079 explains this principle for another embodiment). 
Fig. 27 shows a region (SD1) being formed at the rear face (21) of the object (1) and shows a phase correction aberration pattern generated in an event of the laser light being 
It is apparent then that in this embodiment that the “path” of the laser would inherently go at least “twice the predetermined thickness” (to the rear face and back to the front face of the object) as is claimed, and as such, the corresponding path of the light to be detected by detector (211b) (VL2) would also begin from within the object at the bottom portion where the region (SD1) is located as it is not the same as (LB2) which is configured to detect irregularities in the surface of the object (par. 0127). Accordingly, it would have been obvious to one of ordinary skill in the art that the reflected light detector detects a light reflected by an opposite surface (21) to the laser light entrance surface which would necessarily happen as when producing SD-001 as in Fig. 27 (see applicant’s specification, at par. 0088).     
Regarding claims 2 and 10, Sakamoto discloses the subject matter of claim 1, and further discloses a controller (controller 250) (in accordance with par. 0140-0141) configured to determine whether there is a shift between a center position of the entrance pupil plane (par. 0147) and a center position of the image of the laser light transferred onto the entrance pupil plane (top surface) by the 4f optical system (par. 0122-0124), based on a detection result of the reflected light detector (par. 0125-0128 explains that the system works by moving the drive unit 232 as to adjust angle of light entering the top surface of condenser 204 as to produce a different converging point within object 1 based on a detection result from the detector).
Regarding claims 3 and 6, Sakamoto discloses the subject matter of claims 2 and 5, and further discloses that the reflected light detector (211) is a “camera” (under BRI) as it is 
However, as is discussed in par. 0140, the controller and storage unit (402a) stores data related to the distance and to the aberration correction patterns and as shown in Fig. 26 (par. 0152), Sakamoto further discusses selecting a pattern to modify a region that is “not rotationally symmetric” (Fig. 26, D-01, par. 0152-0153), and explains that the pattern D-01 and correction pattern(s) are combined in this case (where the image happens to be not rotationally symmetric). 
Therefore, it would have been obvious, in view of the above, to one of ordinary skill in the art before the effective filing date of the claimed invention to have further programmed the controller to also logically determine the answer to whether the image is “rotationally symmetric” in order to determine whether to apply a “correction” pattern for the aberration as described in par. 0152-0153.  
Regarding claims 4 and 7, Sakamoto discloses the subject matter of claims 2 and 5 as discussed above, but does not explicitly disclose that the reflected light detector comprises a “wavefront sensor” as is claimed.
However, it is noted that “reflective” spatial light modulator (204) both modulates and reflects the light (par. 0119-0121) such that an amount of the light is reflected to the surface observation unit (211) (par. 0125), which may be viewed as meeting this claim limitation as it would function as a “wavefront sensor” as is claimed. 
 Additionally or alternatively to the above, Sakamoto describes (par. 0121-0125) the 4f optical system (431) as to adjust the wavefront of the light, stating that the 4f optical system “can 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have specified that the controller/reflected light detector also has a physical “wavefront sensor” as to adequately supply the controller with data it needs, as to the wavefront value, in order to control the 4f optical system to keep the image projected from changing its wavefront (or, in other words, remaining a ‘plane’), as is described above in par. 0123. 
Regarding claims 8 and 13-17, Sakamoto discloses the subject matter of claims 5-7 and claims 10-12 as discussed above under 35 USC 103 with the following configuration:[8(5) 13(6) 14(7) 15(10) 16(11) 17(12)], and further comprises a moving mechanism (232) for moving the objective lens (204) (par. 0127). 
Sakamoto further discloses that the controller executes (a) a first process of displaying the reflected light aberration correction pattern on the display unit (par. 0155) (‘modulation pattern SD-001’); (b/c) a second/third process step of moving (par. 0127) the objective lens to a position where the reflected light detector can be used (par. 0125-0127; 0155-0156) by generating a laser light and acquiring a detection result at the controller (pattern designation means) (par. 0139); (d) a “fourth process step” of repeating the third process (par. 0155-0157 describe repeating process), and acquiring a plurality of results from the detector (par. 0127), but does not explicitly disclose calculating an “optical axis center of the display unit” and offsetting the reference position to the optical axis center. 
However, in par. 0127, the condenser optical system (204) is described as moving “back and forth” in its optical axis along undulations.  Therefore, it would have further been obvious to 
Regarding claims 11-12, Sakamoto discloses the subject matter of claims 3-4, and further discloses a controller (controller 250) (in accordance with par. 0140-0141) configured to determine whether there is a shift between a center position of the entrance pupil plane (par. 0147) and a center position of the image of the laser light transferred onto the entrance pupil plane (top surface) by the 4f optical system (par. 0122-0124), based on a detection result of the reflected light detector (par. 0125-0128 explains that the system works by moving the drive unit 232 as to adjust angle of light entering the top surface of condenser 204 as to produce a different converging point within object 1).
Response to Arguments
Applicant's arguments filed 11/1/2021 as referenced on the 12/10/2021 submission have been fully considered but they are not persuasive. In the remarks, Applicant argues that the Sakamoto reference does not disclose the laser path of twice the predetermined thickness with respect to the reflected light detector as required in the claims. 
In response, Examiner points out Sakamoto, Fig. 27, where modified region SD1 is located at the bottom of the object (1) and Sakamoto, Fig. 22, shows the whole system/apparatus in use, showing a converging point (P) within the object (1). 
The teachings of Sakamoto imply that this converging point (P) would move from the middle of the object (1) as shown in the drawing in Fig. 22, as shown to the bottom (or to near surface 21 as shown in Fig. 22), thus making the light path the same as in the claimed invention (top-bottom-top) for at least 2x the predetermined thickness. While this arrangement is not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.